DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 8, filed 01/31/2022, with respect to the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 
Applicant’s arguments, see page 8, filed 01/31/2022, with respect to the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
Applicant’s arguments, see page 8, filed 01/31/2022, with respect to Claim 2 have been fully considered and are persuasive.  The rejection of Claim 2 under 35 U.S.C. § 112(b) has been withdrawn. 
Applicant’s arguments, see page 8, filed 01/31/2022, with respect to Claim 15 have been fully considered and are persuasive. The examiner agrees that the term “about” is sufficiently defined in the specification. The rejection of Claim 15 under 35 U.S.C. § 112(b) has been withdrawn. 
Applicant’s arguments with respect the rejection(s) of Claims 1-3, 5, 6, 9, 10, 12, 13, 15, 17-19, 21 and 23 under 35 U.S.C. § 102 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to Claim 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to Claim 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see page 12, filed 01/31/2022, with respect to the rejection(s) of Claim 16 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Spruce, Ahn, and Barthe.
Applicant’s arguments with respect the rejection(s) of Claims 24-25 under 35 U.S.C. § 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect the rejection(s) of Claims 26-27 under 35 U.S.C. § 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 01/31/2022 have been fully considered but they are not persuasive. 
Regarding Claim 15, the applicant has argued the illustration in Figure 9 of Spruce is not compatible with a device length of at least 23.4 cm. However, the applicant has declined to provide any substantial evidence for this argument. Furthermore, it is respectfully noted by the examiner that the phrasing of the clause “wherein a length of the device is about 26 cm”, under broadest reasonable interpretation, does not explicitly refer to the proximal to distal length of the entire device. “A” length of the device could refer to the distance between any two sections of the device, such as a length of a pen tip or handle. Nevertheless, this argument is considered moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding Claims 14 and 20, the applicant has argued the principle of operation of the Ottensmeyer device, using a linearly oscillating probe, is significantly different from that of Applicants' invention. However, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, 9-10, 12-13, 17-19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Spruce (US -2010/0113966 Al, hereinafter Spruce) in view of Ahn et al (WO 0038570 A1, hereinafter Ahn).
Regarding Claim 1, Spruce discloses a device for measurement of mechanical properties of a tissue in a subject, the device comprising: 
a dumbbell comprising an elongated shaft (Element 403, Figs 4 and 5; the inside diameter of the housing can be considered a shaft), the shaft being affixed at a first end to a pen tip for contacting the tissue (Element 517, Fig. 5), the shaft being affixed at a second opposite end to a terminal member (Element 515, Fig. 5; this is a terminal member of the physically sensing portion of the device); 
a linear actuator (“the actuator piston 509 together with the actuator and sensor module 501 form a linear actuator”, [0064]); and 
one or more pressure sensors (Element 507, Fig. 5 and Element 513, Fig. 5; element 507 can act as a pressure sensor; Element 513 senses displacement because of a force from the compression spring, which itself can come from a displacement of the probe tip via an applied pressure) that are in physical communication with the terminal member (Elements 513 can measure displacement of the element 509, which 515 terminates, [0058]), the sensor(s) generating a signal that indicates a force exerted on the terminal member by the pen tip via the shaft (“513 detects…the displacement of the actuator piston 509 with respect to the sensor 513”, [0059]; the displacement is due to a force exerted on the terminal member via a compression spring, Fig. 5, [0059]).  
Spruce discloses the claimed invention except for expressly disclosing the shaft being affixed at a second opposite end to a spherical terminal member. However, Ahn teaches a spherical member wherein a sensor located on top of the spherical member and a separate one located at a midpoint along the surface allows for 3-D pressure monitoring (page 44, lines 23-27). The purpose of the spherical terminal member, according to the applicant’s specification, is that such a design, combined with placement of capacitive sensors around and on top of the spherical member, allows for a resultant force vector in 3D (page 3, lines 18-25). One of ordinary skill in the art would have realized that by using a spherical member in contact with sensors, such as is found in Ahn, said device of Spruce would be improved in the same way Ahn and the applicant’s specification teach (allowing for force sensing in three dimensions). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the second terminal member and pressure sensor of Spruce (elements 513 and 515), with the spherical member and multiple pressure sensors of Ahn, to allow for pressure sensing in 3 dimensions.
Regarding Claim 2, modified Spruce discloses the device of claim 1, wherein the linear actuator can be configured to repeatedly move the shaft axially over a constant distance (The linear actuator can be configured to apply a certain amount of force, [0067]; thus, the linear actuator is also capable of being configured to be repeatedly moved a certain distance).  
Regarding Claim 3, modified Spruce discloses the device of claim 1, wherein the pen tip is conical in shape, an apex of the cone being oriented to contact the tissue when the device is operated (See Element 517 in Fig. 5, and Fig. 9).  
Regarding Claim 5, modified Spruce discloses the device of claim 4, wherein a radius of the terminal member is larger than a radius of the pen tip (See Fig. 5).  
Regarding Claim 6, modified Spruce discloses the device of claim 5, wherein the shaft has a cylindrical shape (See Figs. 4-5).  
Regarding Claim 9, modified Spruce discloses the device of claim 1, wherein the mechanical properties to be measured include tissue stiffness (As the device of Spruce is capable of measuring tissue stiffness, it reads on this functional language). 
Regarding Claim 10, modified Spruce discloses the device of claim 1, wherein the signal is an electrical signal (“The actuator and sensor module 501 is in electrical connection with the printed circuit board 503”, [0050]).  
Regarding Claim 12, modified Spruce discloses the device of claim 1, further comprising a dumbbell shell that encloses all or part of the dumbbell (Element 403, Figs 4 and 5; the outside diameter of the housing can be considered a dumbbell shell).  
Regarding Claim 13, modified Spruce discloses the device of claim 1, wherein the subject is a human subject (Fig. 9 clearly shows device being used by a human subject).  
Regarding Claim 17, modified Spruce discloses the device of claim 1, wherein the device is used in vivo (As this is functional language, and the device of Spruce is capable of being used in vivo, Spruce reads on this limitation).  
Regarding Claim 18, modified Spruce discloses the device of claim 1, wherein the device is used ex vivo (Fig. 9 clearly shows the device being used ex vivo).  
Regarding Claim 19 modified Spruce discloses the device of claim 1, wherein the pen tip, the terminal member and the shaft are all formed of stainless steel (“other materials may be used to manufacture the housing, nose 405, and end cap 415 such as…stainless steel”, [0056]).  
Regarding Claim 21, modified Spruce discloses the device of claim 1, wherein the device is portable (Fig. 9 clearly shows the device to be portable).  
Regarding Claim 22, modified Spruce discloses the device of claim 1. Modified Spruce discloses the claimed invention except for expressly disclosing wherein the device has a total weight of less than three pounds. However, there is a limited range of realistic weights for the device of Spruce shown in Fig. 9 that was made of the materials disclosed by Spruce in [0056]. One of ordinary skill in the art could have chosen any of the known potential weights in the finite number of realistic weights with a reasonable expectation of success. Therefore. it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the weight of the device of Spruce at less than three pounds, because less than three pounds is in the limited range of realistic weights for Spruce’s device and would have been obvious to try.  
Regarding Claim 23, modified Spruce discloses the device of claim 1, further comprising a display (Element 409, Fig. 4) that displays a tissue stiffness quantity to a user (“for displaying information to a user”, [0046]; as the modified device is used to detect tissue stiffness, the information displayed would thus be tissue stiffness information).  

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Spruce in view of Shishido et al (EP 0085813 A1, hereinafter Shishido).
Regarding Claim 4, modified Spruce discloses the device of claim 1. Modified Spruce discloses the claimed invention except for expressly disclosing wherein the pen tip is spherical. However, Shishido teaches wherein the pen tip is spherical (Element 51, Fig. 7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Spruce, by substituting the spherical tip of Shishido for the elongated tip of Spruce, because tips accomplish the identical function of detecting a force when pressed against a human tissue.
Regarding Claim 11, modified Spruce discloses the device of claim 10. Modified Spruce discloses the claimed invention except for expressly disclosing further comprising circuitry for calculating a tissue stiffness from the electrical signal. However, Shishido teaches the benefit of measuring tissue stiffness inside a living body (“Therefore, if the degree of hardness can be detected and used as data for diagnosis, the resultant diagnosis will be made more accurate”, page 1, lines 17-19). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the circuitry of Spruce functionality for calculating a tissue stiffness from the electrical signal.
	
Claims 7-8 rejected under 35 U.S.C. 103 as being unpatentable over Spruce in view of Ahn, and further in view of McCaffrey et al (US 2018/0310839 Al, hereinafter McCaffrey).
Regarding Claim 7, modified Spruce discloses the device of claim 1. Modified Spruce discloses the claimed invention except for expressly disclosing wherein the pressure sensor(s) is/are capacitive pressure sensors. However, McCaffrey teaches wherein the pressure sensor(s) is/are capacitive pressure sensors (“The pressure sensor 104 may be…a capacitive pressure sensor”, [0037]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Spruce, with the capacitive pressure sensor of McCaffrey, by making the multiple pressure sensors on the second spherical member capacitive sensors, because all the claimed elements were known in the prior art and one skilled in the art could have substituted the pressure sensor for a capacitive pressure sensor by known methods with no change in the respective function of the device, and the result would yield nothing more than predictable results to one of ordinary skill in the art.
Regarding Claim 8, modified Spruce discloses the device of claim 7, wherein one pressure sensor is in line with an axis of the shaft (Both element 507 of Spruce and the substituted pressure sensor of Ahn have a sensor located at the top of the spherical member, which would be in line with the axis of the shaft). Modified Spruce discloses the claimed invention except for expressly disclosing four pressure sensors, wherein three pressure sensors are distributed at regular intervals radially about the shaft. However, Ahn teaches the spherical member to have multiple sensors (“two or more sensors…”, page 43, line 14) to allow for multiple pressure readings for the purposes of integrity and redundancy (page 43, lines 8-18). Ahn also teaches at least two of the sensors to be located at the top of the spherical member and at a midpoint long the surface of the spherical member, respectively (page 44, lines 25-26). It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Spruce, by placing four pressure sensors, wherein three pressure sensors are distributed at regular intervals radially about the shaft, such that they are in contact with the second terminal member, and one pressure sensor is in line with an axis of the shaft (i.e. in contact with the top of the spherical member) for integrity and redundancy in three dimensional pressure sensing.

Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Spruce in view of Ahn, and further in view of Ottensmeyer (US 2008/0262391 Al, hereinafter Ottensmeyer).
Regarding Claim 14, modified Spruce discloses the device of claim 13. Modified Spruce discloses the claimed invention except for expressly disclosing wherein the human tissue is vocal folds. However, Ottensmeyer teaches wherein the human tissue is vocal folds (“The present invention provides an instrument for measuring a characteristic of vocal tissues”, [0012]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the device of modified Spruce on vocal cords, because there is a need for characterizing the viscoelastic behavior of soft tissues, and especially vocal cords, as taught by Ottensmeyer ([0006], [0011]).
Regarding Claim 20, modified Spruce discloses the device of claim 1. Modified Spruce discloses the claimed invention except for expressly disclosing wherein the pen tip, the terminal member and the shaft are continuous. However, Ottensmeyer teaches wherein the pen tip (Element 18, Fig. 1), terminal member (Element 14, Fig. 1), and the shaft (Element 16, Fig. 1) are continuous (See Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Spruce, with the continuous design of Ottensmeyer, because the continuous design is a way to ensure forces can be conveyed between the terminal member and the pen tip, as taught by Ottensmeyer ([0036]). 

Claim 15 is rejected under 35 U.S.C. § 103 as being unpatentable over Spruce in view of Ahn, and further in view of Uhlemann (DE 102008023163 A1, hereinafter Uhlemann).
Regarding Claim 15, modified Spruce discloses the device of claim 1. Modified Spruce discloses the claimed invention except for expressly disclosing wherein a length of the device is about 26 cm. However, Uhlemann teaches wherein a length of a pen-shaped, handheld device is about 26 cm (“The housing (A) has a length of 5 cm to 25 cm”, [0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Spruce, to have a length of about 26 cm, because this allows it to be made very small, and thus easy to carry in a jacket pocket, as taught by Uhlemann ([0002]).
Claim 16 is rejected under 35 U.S.C. § 103 as being unpatentable over Spruce in view of Ahn, and further in view of Barthe et al (US 2016/0296769 Al, hereinafter Barthe).
Regarding Claim 16, modified Spruce discloses the device of claim 1, wherein the device is cylindrical in shape overall (See Figs. 4 and 9 of Spruce). Modified Spruce discloses the claimed invention except for expressly disclosing wherein a length of the device is about 26 cm. However, Barthe teaches wherein the device has a diameter of 1 cm or less (Fig. 1 shows element 20 to be the widest portion of the device; “The tip portion 20 can have diameters or widths ranging from 1 mm to 40 mm, including but not limited to, diameters or widths ranging from 3 mm to 25 mm, from 5 mm to 30 mm, from 10 mm to 20 mm, or from 2 mm to 35 mm”, [0037]; these ranges include 1 cm or less). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05, section I. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Spruce, to have a diameter of 1 cm or less.

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Spruce in view of Ahn, and further in view of Hunter et al (US 2011/0054355 Al, hereinafter Hunter).
Regarding Claim 24, Spruce discloses a method for measuring stiffness of a biological tissue, the method comprising: providing a dumbbell, the dumbbell having an elongated shape (Element 403, Figs 4 and 5) and comprising a pen tip at a first end (Element 517, Fig. 5), a terminal member at a second end (Element 515, Fig. 5; this is a terminal member of the physically sensing portion of the device) and a shaft (the inside diameter of the housing 403 can be considered a shaft) connecting the pen tip and the terminal member (the interior of the housing contacts both the pen tip and the terminal member); 
contacting the pen tip with the biological tissue (Fig. 9); and 
measuring a force exerted on the terminal member by the biological tissue via the pen tip and the shaft (“513 detects…the displacement of the actuator piston 509 with respect to the sensor 513”, [0059]; the displacement is due to a force exerted on the terminal member via a compression spring, Fig. 5, [0059]).  
 Spruce discloses the claimed invention except for expressly disclosing the shaft being affixed at a second opposite end to a spherical terminal member, and actuating a linear actuator such that the pen tip displaces a portion of the biological tissue. However, Ahn teaches a spherical member wherein a sensor located on top of the spherical member and a separate one located at a midpoint along the surface allows for 3-D pressure monitoring (page 44, lines 23-27). The purpose of the spherical terminal member, according to the applicant’s specification, is that such a design, combined with placement of capacitive sensors around and on top of the spherical member, allows for a resultant force vector in 3D (page 3, lines 18-25). One of ordinary skill in the art would have realized that by using a spherical member in contact with sensors, such as is found in Ahn, said device of Spruce would be improved in the same way Ahn and the applicant’s specification teach (allowing for force sensing in three dimensions). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the second terminal member and pressure sensor of Spruce (elements 513 and 515), with the spherical member and multiple pressure sensors of Ahn, to allow for pressure sensing in 3 dimensions.
Hunter teaches actuating a linear actuator (“…using a Lorentz force linear actuator”, [0012]) such that the pen tip displaces a portion of the biological tissue (“Perturbing the skin may include…”, [0012]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Spruce, with the displacing a portion of the biological tissue of Hunter, because this is a way to measure mechanical properties of the skin such as stiffness, as taught by Hunter (Abstract).
Regarding Claim 25, modified Spruce discloses the method of claim 24, wherein the biological tissue is human biological tissue (See Fig. 9, the device is being used on human biological tissue). 

Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Spruce in view of Ahn and Hunter, and further in view of Ottensmeyer.
Regarding Claim 26, modified Spruce discloses the method of claim 25. Modified Spruce discloses the claimed invention except for expressly disclosing wherein the human biological tissue is vocal folds. However, Ottensmeyer teaches wherein the human biological tissue is vocal folds (“The present invention provides an instrument for measuring a characteristic of vocal tissues”, [0012]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of modified Spruce on vocal cords, because there is a need for characterizing the viscoelastic behavior of soft tissues, and especially vocal cords, as taught by Ottensmeyer ([0006], [0011]).
Regarding Claim 27, modified Spruce discloses the device of claim 26. Modified Spruce discloses the claimed invention except for expressly disclosing wherein the method is performed in vivo. However, Ottensmeyer teaches wherein the method is performed in vivo (“The contact tip attaches to vocal tissues”, [0012]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of modified Spruce in vivo, because there is a need for characterizing the viscoelastic behavior of soft tissues, and especially vocal cords, as taught by Ottensmeyer ([0006], [0011]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See Aguero Villarreal et al (US 2016/0310006 Al), which discloses a device for the mechanical detection of underlying tissues, wherein the “pen tip” is spherical.
See Li et al (CN 109141692 A), which discloses a spherical member and capacitive sensors capable of sensing pressure forces in three dimensions.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN E. COOPER/Examiner, Art Unit 3791   

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791